Name: Commission Regulation (EC) No 2756/1999 of 22 December 1999 amending Annex I to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: international affairs;  political geography;  free movement of capital;  financing and investment
 Date Published: nan

 Avis juridique important|31999R2756Commission Regulation (EC) No 2756/1999 of 22 December 1999 amending Annex I to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia Official Journal L 331 , 23/12/1999 P. 0043 - 0044COMMISSION REGULATION (EC) No 2756/1999of 22 December 1999amending Annex I to Council Regulation (EC) No 1294/1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1294/1999 of 15 June 1999 concerning a freeze of funds and a ban on investment in relation to the Federal Republic of Yugoslavia (FRY) and repealing Regulations (EC) No 1295/98 and (EC) No 1607/98(1), as amended by Commission Regulation (EC) No 1970/1999(2), and in particular Article 8(1)(a) thereof,Whereas:(1) the list of persons deemed to be persons acting or purporting to act for or on behalf of the Governments of the Federal Republic of Yugoslavia or the Government of the Republic of Serbia was established by the Council when it adopted Regulation (EC) No 1294/1999 and attached to that Regulation as Annex I;(2) this list was identical to the list of persons to which the obligation of non-admission referred to in Common Position 1999/318/CFSP applied(3);(3) subsequently, the Council amended the list of persons to which the obligation of non-admission applies, by means of Council Decision 1999/612/CFSP(4);(4) the amendments reflect the changes to the Government of the Federal Republic of Yugoslavia in August 1999, while removing the entries Deputy Minister Radonja Minic and Minister for Trade and Tourism Djordje Siradovic, and add a number of persons close to the regime whose activities support President Milosevic;(5) it is opportune to ensure that all persons to which the obligation of non-admission applies, including those close to the regime whose activities support President Milosevic, will not be able to receive funds from Community sources since such persons must be deemed to be acting for or on behalf of the Government of the Federal Republic of Yugoslavia or that of the Republic of Serbia;(6) by letter dated 16 July.1999 Ms Olivera Matic has requested that her name be removed from the list of persons acting or purporting to act for or on behalf of the Governments of the Federal Republic of Yugoslavia or the Government of the Republic of Serbia(5). However, the Commission concluded that there are insufficient grounds to remove Ms Matic from the list of persons acting or purporting to act for or on behalf of the Governments of the Federal Republic of Yugoslavia or the Republic of Serbia;(7) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee referred to in Article 9 of Council Regulation (EC) No 1294/1999,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 1294/1999 shall be amended as follows:1. under the heading "FRY Government":- the names and functions of the following persons shall be inserted:Beko Milan, Minister of Economy (previously listed as Director of Zastava)Djokic Nenad, former memberEric Milovan, Minister of Internal TradeGojkovic Maja, Deputy Prime Minister (previously listed under the heading Government of Serbia)Jojic Petar, Minister of JusticeMarkovic Ivan, Minister of Telecommunications (previously listed as JUL Spokesman)Mirkovic Cedomir, Minister of International Cultural and Scientific CooperationNikcevic Zelidrag, Minister without portfolioNikolic Tomislav, Deputy Prime Minister (previously listed under the heading Government of Serbia)Sljapic Nada, Minister for Development, Science and EnvironmentVelickovic Nebojsa, Minister without portfolioVucic Borka, Minister for Cooperation with International Financial Organisations (previously listed as Director of Beogradska Banka)Vujovic Zoran, Minister without portfolio,- the functions of the following persons shall be amended:Filipovic Rade, former Minister of EconomyKnezevic Zoran, former Minister of JusticeRadojevic Dojcilo, former Minister for TelecommunicationsZelenovic Jagos, former Minister of Development, Science and Environment,- the names and functions of the following persons shall be removed:Minic Radonja, Deputy Minister FRY GovernmentSiradovic Djordje, Minister Trade and Tourism FRY Government;2. under the heading "Serbian Government" the functions of the following persons shall be amended:Gojkovic Maja, former Minister without PortfolioNikolic Tomislav, former Deputy Prime Minister;3. under the heading "Persons close to the regime whose activities support President Milosevic":- the names and functions of the following persons shall be inserted:Babic Momcilo, SPS Executive Committee memberDjokovic Milan, Chair of the Democratic Patriotic Movement of Kragujevac and SumadijaDjolic Gvozdan, Local SPS Head, AleksandrovacLekovic Bane, Vice-President GENEXSimanovic Vojislav, General Manager PKBSuvakovic Uros, SPS Executive Committee memberVitezovic Milorad, Editor-in-Chief RTSZaric Sinisa, Director World Trade Centre BelgradeZecevic Mirjana, Marketing Director Politika,- the functions of the following person shall be amended:Bozovic Radoman, President of GENEX,- the names and functions of the following persons shall be removed:Beko Milan, Director of ZastavaMarkovic Ivan JUL SpokesmanVucic Borka, Director of Beogradska Banka.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionChristopher PATTENMember of the Commission(1) OJ L 153, 19.6.1999, p. 63.(2) OJ L 244, 16.9.1999, p. 39.(3) OJ L 123, 13.5.1999, p. 1.(4) OJ L 242, 14.9.1999, p. 32.(5) Letter transmitted to the Commission by letter of the Bank of England (Mr Gammon) dated 8 September 1999.